Citation Nr: 9907828	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to disability compensation for alcoholism.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the, Salt Lake 
City, Utah Regional Office (RO) of the Department of Veterans 
Affairs (VA).

FINDINGS OF FACT

1. The veteran has not provided competent medical evidence 
demonstrating that he currently has PTSD.

2. The veteran's application for service connection for PTSD 
and compensation for alcoholism secondary to PTSD were 
received by the RO on April 1, 1998.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991)

2. The claim of entitlement to disability compensation for 
alcoholism is legally insufficient.  38 U.S.C.A. §§ 
105(a), 1131 (West 1991); 38 C.F.R. § 3.301 (1998);  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for mental disorders.  
Navy department records indicate that the veteran was 
decorated with The Air Medal with two Gold Stars for at least 
15 flights in combat areas where anti-aircraft fire was 
expected to be effective or where enemy aircraft patrols 
normally occurred.

The veteran submitted a letter in support of his original 
application for compensation or pension, which described 
events he considered traumatic.  The veteran recounted 
incidents of being robbed at gunpoint and left in the desert 
while hitchhiking from Oklahoma to San Diego after boot camp 
and being surprised by Japanese soldiers while exploring a 
tunnel for souvenirs.  The letter also described a failed 
marriage, battles with alcohol and tobacco, flashbacks, 
nightmares and difficulty holding jobs.  In April 1998 the 
veteran submitted another statement which described an 
incident wherein he accidentally shot a child and caused 
damage to the aircraft he was in due to a weapon malfunction.  
The return flight was tense and required three emergency 
landings.  In May 1998 the veteran submitted a list of crew 
members of his during combat missions and their last known 
addresses.

In July 1998 the veteran underwent a VA examination.  The 
examiner, Dr. D.W. noted that the veteran had to travel 
several hours for his examination and that all records were 
reviewed prior to the examination.  During the examination 
the veteran described experiences that he alleges were 
stressors.  The assessment was that the examiner did not feel 
that the veteran was then currently meeting the criteria for 
post-traumatic stress disorder.  The troubling war 
experiences that he described did not appear to the examiner 
to be affecting him at the time of the examination.  Symptoms 
of hypervigilance, irritability, avoidance and startle 
problems were denied.  The examiner stated that the veteran 
did have some long standing anxiety which was difficult to 
separate from the alcohol abuse, however it did appear to be 
pervasive and related to withdrawal.  The examiner stated 
that the veteran had a long-standing alcohol problem.  The 
relevant diagnoses were alcohol abuse and anxiety disorder 
not otherwise specified.  

Also of record was June 1998 correspondence from B.P., M.S.W.  
B.P., M.S.W. stated the veteran had participated in five 
counseling sessions.  B.P., M.S.W. wrote that the veteran had 
reported struggling since the war with: anxiety, nightmares, 
sleep problems, startle response, discomfort with crowds, 
alcohol abuse to forget about the war, emotional numbness, 
and avoidance of reminders of the war.  He also reported 
difficulty in holding a job since the war and chronic marital 
problems.  The veteran scored 131 on the Mississippi Scale 
and 39 on the Penn Scale, which the writer stated were strong 
indicators for PTSD.  B.P., M.S.W. reported that the veteran 
had related being shot at, witnessing death, several crashes 
and killing a baby, thoughts of which he could not get out of 
his mind.  B.P., M.S.W. felt that the veteran should be 
strongly considered for a VA rating for PTSD.
Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304 (1998).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for statements or testimony to be probative as to the 
facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

Under existing law, compensation shall be paid for disability 
resulting from injury or disease incurred or aggravated in 
the line of duty during service, but no compensation shall be 
paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105(a), 1131; 38 C.F.R. § 3.301.  The regulation, 38 
C.F.R. § 3.301(a), specifically provides that direct service 
connection may be granted only when a disability was incurred 
or aggravated in the line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of the veteran's abuse of 
alcohol or drugs.  It is further provided that an injury or 
disease incurred during active service shall not be deemed to 
have been incurred in the line of duty if such injury or 
disease was a result of the abuse of alcohol of drugs.  38 
C.F.R. § 3.301(d).  For the purpose of 38 C.F.R. § 3.301(d), 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability or death of the user.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).
Analysis

After reviewing the veteran's records, taking a history and 
conducting an examination, the examiner stated that the 
veteran did not meet the criteria for PTSD.  The 
recommendation of the M.S.W. that the veteran should be 
strongly considered for a VA PTSD rating is not a clear 
diagnosis and is not sufficient to well ground the claim.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.104.  As such the Board 
finds that the probative medical evidence does not include a 
clear diagnosis of PTSD, and therefore the claim is not well-
grounded and must be denied.

The Board notes that in February 1998, VA General Counsel 
issued a precedential opinion which precluded service-
connected compensation benefits for alcohol or drug abuse but 
recognized that other VA benefits were available on the basis 
of disability or death which is proximately due to or the 
result of service-connected disability.  VAOPGCPREC 2-98 
(February 1998).  Therefore, the compensation sought by the 
veteran for alcoholism is unavailable as a matter of law and 
must be denied on that basis.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

1. Entitlement to service connection for PTSD is denied.

2. Entitlement to disability compensation for alcoholism is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


